Exhibit 99.1 Condensed Consolidated Interim Financial Statements of Almaden Minerals Ltd. For the three and six months ended June30, 2015 (Unaudited) NOTICE OF NO AUDITOR REVIEW OF CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements of Almaden Minerals Ltd. for the six months ended June 30, 2015 have been prepared by the management of the Company and approved by the Company’s Audit Committee and the Company’s Board of Directors. Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the consolidated interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed consolidated interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by CPA Canada for a review of the consolidated interim financial statements by an entity’s auditor. Almaden Minerals Ltd. Condensed consolidated interim statements of financial position (Unaudited - Expressed in Canadian dollars) June 30, December 31, $ $ ASSETS Current assets Cash and cash equivalents (Note 15) Accounts receivable and prepaid expenses (Note 4) Marketable securities (Note 5) - Inventory (Note 6) - Assets classified as held for sale (Note 11) - Non-current assets Investment in associate (Note 7) - Reclamation deposit - Contingent shares receivable (Note 8) - Property, plant and equipment (Note 9) Exploration and evaluation assets (Note 10) TOTAL ASSETS LIABILITIES Current liabilities Trade and other payables Liabilities directly associated with assets classified as held for sale (Note 11) - Non-current liabilities Deferred income tax liability Total Liabilities EQUITY Share capital (Note 12) Reserves (Note 12) Deficit ) ) Total Equity TOTAL EQUITY AND LIABILITIES Commitments (Note 16) These unaudited condensed consolidated financial statements are authorized for issue by the Board of Directors onAugust 12, 2015 They are signed on the Company's behalf by: /s/Duane Poliquin /s/ Mark T. Brown Director Director The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Condensed consolidated interim statements of comprehensive loss (Unaudited - Expressed in Canadian dollars) Three months ended June 30, Six months ended June 30, $ Revenue Interest income Other income Expenses Impairment of exploration and evaluation assets General and administrative expenses (Note 20) Income on exploration and evaluation assets - ) - ) General exploration expenses Share-based payments - Operating loss ) Other (loss) income Loss on investment in associate (Note 7) Impairment of marketable securities (Note 5) Impairment of investment in associate (Note 7) - - ) - (Loss) gain on fair-value of contingent share receivable (Note 8) Foreign exchange gain (loss) ) ) Net loss for the period ) Other comprehensive loss Items that may be reclassified subsequently to profit or loss Net change in fair value ofavailable-for-sale financial assets, net of tax of nil ) ) ) Other comprehensive (loss) incomefor the period ) ) ) Total comprehensive loss for the period ) Basic and diluted net loss per share (Note 14) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Condensed consolidated interim statements of cash flows (Unaudited - Expressed in Canadian dollars) Three months ended June 30, Six months ended June 30, $ Operating activities Net loss for the period ) Items not affecting cash Loss on investment in associate Depreciation Loss (gain) on fair value of contingent shares receivable ) Impairment of marketable securities Impairment of investment in associate - - - Impairment of exploration and evaluation assets Share-based payments - Changes in non-cash working capital components Accounts receivable and prepaid expenses ) ) ) Trade and other payable ) ) ) Net cash used in operating activities ) Investing activities Exploration and evaluation assets deposit ) Purchases of property, plant and equipment - ) - ) Mineral properties - costs ) Net cash used in investing activities ) Financing activities Issuance of shares, net of share issue costs - Net cash from financing activities - Net cash outflow ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental cash and cash equivalents information - Note 15 Almaden Minerals Ltd. Condensed consolidated interim statements of changes in equity (Unaudited - Expressed in Canadian dollars) Share capital Reserves Equity settled Available-for- Number of employee sale financial Total shares Amount benefits Warrants assets reserves Deficit Total $ Balance, January 1, 2014 ) Shares issued for cash on exercise of stock options Fair value of share options transferred to share capital on exercise of options ) ) - - Share-based payments - Total comprehensive loss for the period - ) ) Balance, June 30, 2014 ) Share-based payments - Private placements and other - Finder's warrant issued pursuant to private placement - Total comprehensive loss for the period - ) Balance, December 31, 2014 ) Share-based payments - Private placements and other - Finder's warrant issued pursuant to private placement - Total comprehensive loss for the period - ) Balance, June 30, 2015 ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 1. Nature of Operations Almaden Minerals Ltd. (the “Company” or “Almaden”) was formed by amalgamation under the laws of the Province of British Columbia, Canada on February 1, 2002. The Company is an exploration stage public company that is engaged directly in the exploration and development of exploration and evaluation properties in Canada, United States and Mexico. The address of the Company’s registered office is Suite 1710 –1177 West Hastings Street, Vancouver, BC, Canada V6E 2L3. The Company is in the business of exploring and developing new mineral projects and has not yet determined whether these projects are economically recoverable mineral reserves. The recoverability of amounts shown for mineral properties is dependent upon the establishment of a sufficient quantity of economically recoverable reserves, the ability of the Company to obtain the necessary financing or participation of joint venture partners to complete development of the properties and upon future profitable production or proceeds from the disposition of exploration and evaluation assets. 2. Basis of Presentation (a) Statement of Compliance with International Financial Reporting Standards These condensed consolidated interim financial statements, including comparatives, have been prepared in accordance and compliance with International Accounting Standards (“IAS”) 34 “Interim Financial Reporting” (“IAS 34”) using accounting policies consistent with the International Financial Reporting Standards issued by the International Accounting Standards Board (“IFRS”). (b) Basis of preparation These condensed consolidated interim financial statements include the accounts of the Company and its subsidiaries. This interim financial report does not include all of the information required of a full annual financial report and is intended to provide users with an update in relation to events and transactions that are significant to an understanding of the changes in financial position and performance of the Company since the end of the last annual reporting period. It is therefore recommended that this financial report be read in conjunction with the annual audited financial statements of the Company for the year ended December 31, 2014. However, this interim financial report provides selected significant disclosures that are required in the annual audited consolidated financial statements under IFRS. These condensed consolidated interim financial statements follow the same accounting policies and methods of application as the annual audited consolidated financial statements for the year ended December 31, 2014, with the exception of the following new accounting standards and amendments which the Company adopted and are effective for the Company's interim and annual consolidated financial statements commencing January 1, 2015. The following are the accounting standards issued but not yet effective, as of January 1, 2015. 7 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 2. Basis of Presentation (Continued) (b) Basis of preparation (continued) Effective for annual periods beginning on or after January 1, 2018: (i) New standard IFRS 15 Revenue from Contracts with Customers - IFRS 15 provides guidance on how and when revenue from contracts with customers is to be recognized, along with new disclosure requirements in order to provide financial statement users with more informative and relevant information. (ii) New standard IFRS 9 Financial Instruments - Partial replacement of IAS 39 Financial Instruments: Recognition and Measurement. The mandatory effective date has been removed from the standard and will only be replaced when all sections of the standard have been completed. The Company has not early adopted these new and amended standards and is currently assessing the impact that these standards will have on the condensed consolidated interim financial statements. 3. Significant accounting policies These condensed consolidated interim financial statements have been prepared in accordance with IFRS as issued by the IASB on a basis consistent with those followed in the Company’s most recent annual financial statements for the year ended December 31, 2014. These condensed consolidated interim financial statements do not include all note disclosures required by IFRS for annual financial statements, and therefore should be read in conjunction with the annual financial statements for the year ended December 31, 2014. In the opinion of management, all adjustments considered necessary for fair presentation of the Company’s financial position, results of operations and cash flows have been included. Operating results for the three and six month period ended June 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. 4. Accounts receivable and prepaid expenses Accounts receivable and prepaid expenses consist of the following: June 30, December 31, Accounts receivable $ $ Allowance for doubtful accounts - ) Prepaid expenses $ $ 8 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 5. Marketable securities Marketable securities consist of equity securities over which the Company does not have control or significant influence. Marketable securities are designated as available for sale and valued at fair value. Unrealized gains and losses due to year end revaluation to fair value, other than those determined to be other than significant or prolonged losses are recorded as other comprehensive income or loss. During the three and six months ended June 30, 2015, the Company determined that $81,000 and $162,000 (three and six months ended June 30, 2014 - $41,666 and $122,666 respectively) of unrealized loss recorded in available-for-sale financial assets was a result of significant or prolonged losses. This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). 6. Inventory Inventory consists of 1,597 ounces of gold which is valued at the lower of average cost of mining and estimated net realizable value. The market value of the gold at June 30, 2015 is $2,325,827 (December 31, 2014 - $2,200,086). This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). 7. Investment in associate Gold Mountain Mining Corporation On July 26, 2011, the Company closed an Asset Sale Agreement under which Gold Mountain Mining Corporation (“Gold Mountain”) acquired 100% of the Elk gold deposit in Merritt, British Columbia and Almaden retains a 2% NSR (“Net Smelter Return”) royalty in the project. Under the terms of the agreement, Almaden received 35 million common shares of Gold Mountain and recorded a gain on sale in the amount of $4,122,166 and management’s best estimate of the fair value of the contingently issuable shares of $144,000. Concurrent with the transaction, Almaden sold 8.25 million common shares of Gold Mountain to third parties at $0.355 per share for gross proceeds of $2,928,750 resulting in no gain or loss on sale and now holds 26.75 million common shares of Gold Mountain representing a 38.8% interest. Upon completion of the transaction, Duane Poliquin (Chairman and Director of Almaden) and Morgan Poliquin (CEO and Director of Almaden) became directors of Gold Mountain. Almaden is accounting for this investment using the equity method as the Company has determined that significant influence exists. Almaden has recorded its equity share of Gold Mountain’s loss during the three and six months ended June 30, 2015 in the amount of $31,592 and $95,892, respectively (three and six months ended June 30, 2014 – loss of $37,458 and $64,816 respectively). The fair value of the investment at June 30, 2015 is $2,108,408 (December 31, 2014 - $2,675,000) as a result of an impairment of $470,700 (December 31, 2014 - $6,637,288) and equity loss of $95,892 (June 30, 2014 - $64,816). This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). 9 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 7. Investment in associate (Continued) Gold Mountain Mining Corporation (continued) The following table summarizes the financial information of Gold Mountain for its six months ended June 30, 2015 and its year ended December 31, 2014: June 30, December 31, Current assets $ $ Non-current assets $ $ Current liabilities $ $ Non-current liabilities $ $ Revenue $ - $ Net loss $ $ 8. Contingent shares receivable (a) Gold Mountain Mining Corporation As part of the Asset Sale Agreement with Gold Mountain, Almaden received an additional 2 million common shares held in escrow subject to the following conditions: i. 1,000,000 common shares upon the establishment of one million ounces of measured or indicated reserves of gold on the property; and ii. 1,000,000 common shares upon the establishment of an additional one million ounces of measured and indicated reserves of gold on the property. Any bonus shares not released from escrow within five years will be cancelled. The Company has recorded a contingent share receivable of $12,000 (December 31, 2014 - $15,000) based on management’s best estimate of the fair value of the common shares as at June 30, 2015 and a loss on fair value adjustment during the three months ended June 30, 2015 of $Nil and a loss on fair value adjustment during the six months ended June 30, 2015 of $3,000 (three and six months ended June 30, 2014 – loss of $4,500 and a gain of $3,000 respectively) in the statements of comprehensive loss during the six months ended June 30, 2015. This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). 10 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 8. Contingent shares receivable (Continued) (b) Goldgroup Mining Inc. On October 14, 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property to Goldgroup Mining Inc. (“Goldgroup”). The Company retains in its Mexican subsidiary an undivided 1.5% NSR in Caballo Blanco. In consideration, Goldgroup paid to Almaden cash consideration of US$2.5 million and issued 7 million of its common shares. An additional 7 million common shares will be issued to Almaden under the following conditions: i. 1,000,000 common shares upon commencement of commercial production on the Caballo Blanco project, ii. 2,000,000 common shares upon measured and indicated resources including cumulative production reaching 2,000,000 ounces of gold, iii. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 5,000,000 ounces of gold, and iv. 2,000,000 common shares upon measured, indicated and inferred resources including cumulative production reaching 10,000,000 ounces of gold. On December 24, 2014, Goldgroup sold Caballo Blanco to Timmins Gold Corp (“Timmins”). If Timmins achieves the above conditions, management believes that the bonus common shares will continue to be payable from Goldgroup. The Company has recorded a contingent share receivable of $35,100 (December 31, 2014 – $54,600) based on management’s best estimate of the fair value of the common shares as at June 30, 2015 and a loss on fair value adjustment in the statements of comprehensive loss during the period ended June 30, 2015 of $3,900 (three and six months ended June 30, 2014 – loss of $1,950 and a gain of $58,500). This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). 11 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 9. Property, plant and equipment Automotive equipment Furniture and fixtures Computer hardware Computer software Geological library Field equipment Leasehold improvements Drill equipment Total $ Cost December 31, Additions - Disposals - June 30, Accumulated depreciation December 31, Disposals - Depreciation - June 30, Carrying amounts December 31, - June 30, - Less amounts Reclassified to Asset classified as held for sale (Note 11) ) - ) - ) ) June 30, - - 12 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars Exploration and evaluation assets Tuligtic El Cobre Other Properties Total Exploration and evaluation assets $ Acquisition costs: Opening balance - (December 31, 2014) Additions - Closing balance - (June 30, 2015) Deferred exploration costs: Opening balance - (December 31, 2014) Costs incurred during the period Drilling and related costs Professional/technical fees Claim maintenance/lease costs Geochemical, metallurgy - Technical studies - Travel and accommodation - - Geology, exploration Supplies and misc. - - Reclamation, environmental - - Value-added tax - Recoveries - - ) ) Impairment of deferred exploration costs - - ) ) Total deferred exploration costs during the period Closing balance - (June 30, 2015) Total exploration and evaluation assets at June 30, 2015 Less amounts reclassified to Asset classified as held for sale (Note 11) - ) ) ) Total exploration and evaluation assets - - 13 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars Exploration and evaluation assets (Continued) The following is a description of the Company’s most significant property interest and related spending commitments: (a) Tuligtic In 2001, the Company acquired by staking a 100% interest in the Tuligtic property in Puebla, Mexico. The property contains the Ixtaca Zone. (b) El Cobre During 2011, the Company completed the sale of its 30% interest in the Caballo Blanco property located in Veracruz, Mexico to Goldgroup. As part of the sale, Goldgroup transferred to Almaden its 40% interest in the El Cobre property. The Company owns a 100% interest in the El Cobre property. This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). (c) Other (i) Nicoamen River The Company staked and acquired a 100% interest in the Nicoamen River property located in the southern interior region of British Columbia, Canada. This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). (ii) Skoonka Creek The Company has a 34.14% interest in the Skoonka Creek gold property located northeast of Lytton, British Columbia, Canada. This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). (iii) Merit The Company acquired by staking a 100% interest in the Merit property. During 2010, the Company entered into an Option Agreement with Sunburst Explorations Inc. (“Sunburst”) to earn a 60% interest subject to certain terms and conditions. Sunburst terminated the Option Agreement in 2013. The Company recorded a write-down during the three and six months ended June 30, 2015 of $Nil (three and six months ended June 30, 2014 $Nil). This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). (iv) San Carlos The Company purchased a 100% interest in the San Carlos project. The Company recorded a write-down in the three and six months ended June 30, 2015 of $231 and $426, respectively (three and six months ended June 30, 2014 - $Nil and $213, respectively). This asset was reclassified to Asset classified as held for sale at June 30, 2015 (Note 11). 14 Almaden Minerals Ltd. Notes to the condensed consolidated interim financial statements For the three and six months ended June 30, 2015 Presented in Canadian dollars 10. Exploration and evaluation assets (Continued) (c) Other (continued) (v)
